DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 51, 65 are objected to because of the following informalities:  
Claim 65 recites “said image data”.
Claim 65 recites “the eye image”.
Claim 51 has same issue.
Examiner suggests applicant either use “the” or “said” in the entire claim language to improve claim clarity for claim interpretation.
Claim 65 recites “receiving and processing said image data to identify at least one of pupil position and eyelid movement, and to classify the eye image into gestures based on pupil position and pupil presence duration within an area of a threshold map, that comprises determining whenever the pupil area touches a border or is tangent to a border of the threshold map, to thereby define the gesture type, selected from one or more of pupil position, sequence of pupil positions, and sequences of eyelid blinks and generating gesture data,” 
The claim limitation is long, Examiner suggests applicant break down this limitation into several limitations to improve claim clarity.
Appropriate correction is required.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
“a control unit configured for receiving …”,  in claims 64, 65.
	“the first output module is configured for providing …” in claim 65.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
[0064] discloses “Control unit 104 includes also a processor 110 that is configured for receiving and processing image data from the camera 102 and for identifying at least one of pupil position and eyelid movement and to classify these into gestures comprising one or more of pupil position, sequence of pupil positions, and sequences of eyelid blinks and generating gesture data.”
[0063] “The system 100 includes a control unit 104 that is in data communication with the camera 102 and with first output module 106, typically through an actuator module 108 that drives the first output module 106. Output module 106 may be a visual display, e.g. digital screen, or an audible device, e.g. speaker, headphones, etc.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 51 – 63, 64, 65 – 70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 64 recites “A control unit configured for data communication with a camera that captures continuous images of the eye and with a computer, 
the control unit being operable”.
Claim language of claim 64 is missing a transitional phase.
Claim is unclear what is considered as preamble, what are claim limitations.
Therefore, claim boundary is indefinite. 
Claim 65 recites “An eye tracking-based system, comprising: 
…
…
receiving ……., that comprises ……”.
Claim is unclear what does it mean for “that”.
Therefore, claim boundary is indefinite. 
Claim 51 has same issues.
Claims 52 – 63, 66 – 70 have same issue because of claim dependency.
Claims 51, 64 recites the limitation "the gesture type".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 51 – 54, 56 – 59, 61 - 70 are rejected under 35 U.S.C. 103 as being unpatentable over Raffle et al. (U.S. Patent Publication 20130176533 A1) in view of Na et al. (U.S. Patent Publication 20130293488 A1).


    PNG
    media_image1.png
    484
    463
    media_image1.png
    Greyscale

Regarding claim 51, Raffle discloses “A control system for operating a computer, that comprises 
a camera (Fig. 1, [0021] “a camera 116”) configured for continuously capturing images of one or both of a user's eye and eyelid and generating image data representative thereof; ([0033] “the camera 116 may image the eye of an HMD wearer that may be located at the viewing location. The images could be either video images or still images. The images obtained by the camera 116 regarding the HMD wearer's eye may help determine where the wearer is looking within the HMD field of view, for instance by allowing the processor 112 to ascertain the location of the HMD wearer's eye pupil. Analysis of the images obtained by the camera 116 could be performed by the processor 112 in conjunction with the memory 114 to determine, for example, a gaze direction.” [0034] [0046]) 
a control unit (Fig. 1, [0021] “a processor 112”) in data communication with the camera and with the computer, the control unit (Fig. 1, [0021] “a processor 112”) being operable 
to receive and process said image data, ([0023] “The camera 116 may deliver image information to the processor 112, which may access the memory 114 and make a determination regarding the position of the HMD wearer's eye or eyes.”) and 
to classify the eye image into gestures based on pupil position and pupil presence duration within an area of a threshold map, ([0071] “In response to determining the position of the eye, the method 400 includes providing an input method to a user interface in correlation with the eye position, as shown by block 408. A processor on the wearable computing system may execute instructions to cause the display to move in correlation with the eye position, or to cause for the selection of an item on the display.” Claim does not define what are ”gestures”. Examiner interprets “move in correlation with the eye position” means “gestures” under BRI.) 
Raffle does not disclose “that comprises determining whenever the pupil area touches a border or is tangent to a border of the threshold map, to thereby define the gesture type. 
Na discloses “that comprises determining whenever the pupil area touches a border or is tangent to a border of the threshold map, (Figs, 9, 10, 12, 13, 14 [0134] “As shown in FIG. 12(a), the user can move the center of their pupil (P of FIG. 9). That is, by observing along an upper direction, the center of the pupil can be moved from a first position P1 to a second position P2. The controller 180 can detect if the center of the pupil has moved by analyzing the image captured through the camera 121. A gesture moving the center of the pupil along an upper direction may correspond to a second gesture. In other words, subsequent to a first gesture blinking the left eye EL, a second gesture selecting a particular function, which is selected by the first gesture and is in a waiting state, can be performed.” [0137] “As shown in FIG. 13, the user can move the center of the pupil to a first to fourth position (P1 to P4). The first to fourth position P1 to P4 may correspond to individual directions of directional icons AI of FIG. 11. The controller 180 can perform a function corresponding to the gesture if an eye gesture corresponding to each direction of the directional icon AI is received.” [0142] – [0144]) to thereby define the gesture type. (Fig 15, [0141] “The guide screen ID displayed by the gesture of the right eye ER may have the form whose inner circular region is confined to a predetermined area. Each area may correspond to a function of rotation, hold, or dragging motion.“ [0137] [1038] ) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate different gesture by Na into device of Raffle.  The suggestion/motivation would have been providing user’s convenience. (Na: [0141])
Regarding claim 52, Raffle and Na disclose “wherein said threshold map is derived from a position map defined by the upper, lower, leftmost and rightmost positions of the pupil area.” (Na Figs, 9, 10, 12, 13, 14 [0134] [0142] – [0144])
Regarding claim 53, Raffle and Na disclose wherein said position map is obtained from users' said image data or any database comprising image data with or without labeled gestures. (Na Figs, 9, 10, 12, 13, 14 [0100] - [0104])
Regarding claim 54, Raffle and Na disclose wherein the position map is within a larger, region of interest (ROI), defined based on anatomical features of the eye or its surrounding. (Na Figs, 9, 10, 12, 13, 14 [0100] - [0104] [0134] [0142])
Regarding claim 56, Raffle and Na disclose wherein the control unit being in data communication with at least one sensor for measuring a physiological parameter, (Na Figs, 9, 10, 12, 13, 14 [0044] - [0051])
and being operable to receive and process physiological data acquired by said at least one sensor and classify said data into commands for operating the computer. (Na Figs, 9, 10, 12, 13, 14 [0050] - [0056])
Regarding claim 57, Raffle and Na disclose wherein the control unit is configured for receiving and processing said image data to identify at least one of pupil position and eyelid movement and to classify these into gestures and generating gesture data, (Na Figs, 9, 10, 12, 13, 14 [0134] [0142] – [0144]) and utilizing the gesture data to operate the computer. (Na Figs, 9, 10, 12, 13, 14 [0100] - [0104])
Regarding claim 58, Raffle and Na disclose wherein the gestures comprise one or more of pupil position, sequence of pupil positions, and sequences of eyelid blinks. (Na Figs, 9, 10, 12, 13, 14 [0134] [0142] – [0144])
Regarding claim 59, Raffle and Na disclose wherein the control unit is configured for receiving and processing the at least one physiological data and classify it to at least one command, (Na Figs, 9, 10, 12, 13, 14 [0044] - [0051]) the at least one commands comprising movement of any body part, respiration pattern, sniffing, vocal output, change in muscle tension, skin conductance, neural output, or any combination thereof; and utilizing the commands to operate the computer. (Na Figs, 9, 10, 12, 13, 14 [0066] - [0075] [0076])
Regarding claim 61, Raffle and Na disclose wherein said computer operates a visual or audio output module. (Raffle Figs 1, 2, [0032] “The processor 112 may control the user interface 115 and the display panel 126 to adjust the target object and/or other displayed images in various ways.”)
Regarding claim 62, Raffle and Na disclose wherein the gestures comprise center, right, left, up and down positions of the eye's pupil. (Na Figs, 9, 10, 12, 13, 14 [0134] [0142] – [0144])
Regarding claim 63, Raffle and Na disclose wherein the gestures comprise a sequence of 2 or more eyelid blinks. (Na Figs, 7, 9, 10, 12, 13, 14 [0111] [0129] [0124])
Regarding claim 64, Raffle discloses “A control unit (Fig. 1, [0021] “a processor 112”) configured for data communication with a camera (Fig. 1, [0021] “a camera 116”) that captures continuous images of the eye and with a computer, ([0033] “the camera 116 may image the eye of an HMD wearer that may be located at the viewing location. The images could be either video images or still images. The images obtained by the camera 116 regarding the HMD wearer's eye may help determine where the wearer is looking within the HMD field of view, for instance by allowing the processor 112 to ascertain the location of the HMD wearer's eye pupil. Analysis of the images obtained by the camera 116 could be performed by the processor 112 in conjunction with the memory 114 to determine, for example, a gaze direction.” [0034] [0046]) 
the control unit (Fig. 1, [0021] “a processor 112”) being operable 
to receive and process image data representative of the images captured by the camera, ([0023] “The camera 116 may deliver image information to the processor 112, which may access the memory 114 and make a determination regarding the position of the HMD wearer's eye or eyes.”) and 
to classify the eye image into gestures based on pupil position and pupil presence duration within an area of a threshold map, ([0071] “In response to determining the position of the eye, the method 400 includes providing an input method to a user interface in correlation with the eye position, as shown by block 408. A processor on the wearable computing system may execute instructions to cause the display to move in correlation with the eye position, or to cause for the selection of an item on the display.” Claim does not define what are ”gestures”. Examiner interprets “move in correlation with the eye position” means “gestures” under BRI.) and 
transmit corresponding control data to the computer to thereby control operation of the computer. ([0046] “The computer 214 may be configured to receive and analyze data from sensory devices, user-interfaces, or both, and generate images for output by the optical system 204. [0066] “Method 400 may be carried out in whole or in part by a wearable computer having a head-mountable display, but may be carried out by other devices or systems as well. Method 400 may be implemented to track a user's eye movements on a wearable computer such as an HMD.“ [0067] [0072]) 
Raffle does not disclose “that comprises determining whenever the pupil area touches a border or is tangent to a border of the threshold map, to thereby define the gesture type”,
Na disclose “that comprises determining whenever the pupil area touches a border or is tangent to a border of the threshold map, (Figs, 9, 10, 12, 13, 14 [0134] “As shown in FIG. 12(a), the user can move the center of their pupil (P of FIG. 9). That is, by observing along an upper direction, the center of the pupil can be moved from a first position P1 to a second position P2. The controller 180 can detect if the center of the pupil has moved by analyzing the image captured through the camera 121. A gesture moving the center of the pupil along an upper direction may correspond to a second gesture. In other words, subsequent to a first gesture blinking the left eye EL, a second gesture selecting a particular function, which is selected by the first gesture and is in a waiting state, can be performed.” [0137] “As shown in FIG. 13, the user can move the center of the pupil to a first to fourth position (P1 to P4). The first to fourth position P1 to P4 may correspond to individual directions of directional icons AI of FIG. 11. The controller 180 can perform a function corresponding to the gesture if an eye gesture corresponding to each direction of the directional icon AI is received.” [0142] – [0144]) to thereby define the gesture type”, (Fig 15, [0141] “The guide screen ID displayed by the gesture of the right eye ER may have the form whose inner circular region is confined to a predetermined area. Each area may correspond to a function of rotation, hold, or dragging motion.“ [0137] [1038]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate different gesture by Na into device of Raffle.  The suggestion/motivation would have been provide user’s convenience. (Na: [0141])
Regarding claim 65, Raffle discloses ”An eye tracking-based system, comprising: 
a camera (Fig. 1, [0021] “a camera 116”) operable for continuously capturing images of one or both of the user's eye and eyelid and generating image data representative thereof; ([0033] “the camera 116 may image the eye of an HMD wearer that may be located at the viewing location. The images could be either video images or still images. The images obtained by the camera 116 regarding the HMD wearer's eye may help determine where the wearer is looking within the HMD field of view, for instance by allowing the processor 112 to ascertain the location of the HMD wearer's eye pupil. Analysis of the images obtained by the camera 116 could be performed by the processor 112 in conjunction with the memory 114 to determine, for example, a gaze direction.” [0034] [0046]) 
a first output module, ([0032] “the display panel 126”) a computerized or process-driven module; ([0032] “The processor 112 may control the user interface 115 and the display panel 126 to adjust the target object and/or other displayed images in various ways.”) and a control unit (Fig. 1, [0021] “a processor 112”) in data communication with the camera and with the first output module;
 wherein the control unit (Fig. 1, [0021] “a processor 112”) is configured for 
receiving and processing said image data to identify at least one of pupil position and eyelid movement, ([0033] “The images obtained by the camera 116 regarding the HMD wearer's eye may help determine where the wearer is looking within the HMD field of view, for instance by allowing the processor 112 to ascertain the location of the HMD wearer's eye pupil. Analysis of the images obtained by the camera 116 could be performed by the processor 112 in conjunction with the memory 114 to determine, for example, a gaze direction.” [0060] [0061]) and to classify the eye image into gestures based on pupil position and pupil presence duration within an area of a threshold map, ([0071] “In response to determining the position of the eye, the method 400 includes providing an input method to a user interface in correlation with the eye position, as shown by block 408. A processor on the wearable computing system may execute instructions to cause the display to move in correlation with the eye position, or to cause for the selection of an item on the display.” Claim does not define what are ”gestures”. Examiner interprets “move in correlation with the eye position” means “gestures” under BRI.) 
operating a hierarchical user-selectable menu items to permit the user to navigate through and select menu items by said gestures data, and for 
driving the first output module to present the menu items to the user; ([0023] “the display panel 126 to display virtual images to the HMD wearer that may be adjusted to compensate for displacements away from a normal viewing position.” [0032] “The processor 112 may control the user interface 115 and the display panel 126 to adjust the target object and/or other displayed images in various ways. For instance, an HMD wearer could interact with a mobile-type menu-driven user interface using eye gaze movements.” [0040] [0042]) and 
wherein the first output module is configured for providing the user with one or both of visual or audio presentation of the menu items. ([0032] “The processor 112 may control the user interface 115 and the display panel 126 to adjust the target object and/or other displayed images in various ways. For instance, an HMD wearer could interact with a mobile-type menu-driven user interface using eye gaze movements.” [0040] [0042])
Raffle does not disclose “that comprises determining whenever the pupil area touches a border or is tangent to a border of the threshold map, to thereby define the gesture type, selected from one or more of pupil position, sequence of pupil positions, and sequences of eyelid blinks and generating gesture data,”
Na disclose “that comprises determining whenever the pupil area touches a border or is tangent to a border of the threshold map, (Figs, 9, 10, 12, 13, 14 [0134] “As shown in FIG. 12(a), the user can move the center of their pupil (P of FIG. 9). That is, by observing along an upper direction, the center of the pupil can be moved from a first position P1 to a second position P2. The controller 180 can detect if the center of the pupil has moved by analyzing the image captured through the camera 121. A gesture moving the center of the pupil along an upper direction may correspond to a second gesture. In other words, subsequent to a first gesture blinking the left eye EL, a second gesture selecting a particular function, which is selected by the first gesture and is in a waiting state, can be performed.” [0137] “As shown in FIG. 13, the user can move the center of the pupil to a first to fourth position (P1 to P4). The first to fourth position P1 to P4 may correspond to individual directions of directional icons AI of FIG. 11. The controller 180 can perform a function corresponding to the gesture if an eye gesture corresponding to each direction of the directional icon AI is received.” [0142] – [0144]) to thereby define the gesture type, (Fig 15, [0141] “The guide screen ID displayed by the gesture of the right eye ER may have the form whose inner circular region is confined to a predetermined area. Each area may correspond to a function of rotation, hold, or dragging motion.“ [0137] [1038]) 
selected from one or more of pupil position, sequence of pupil positions, and sequences of eyelid blinks and generating gesture data,” ([0142] As shown in FIG. 16(a), the user can move the center of their pupil P from a first position P1 to a second position P2 by observing along an upper direction. The controller 180 can detect the center of the pupil P has moved by analyzing the image captured through the camera 121. A gesture moving the center P of the pupil along an upper direction may correspond to a second gesture. In other words, subsequent to a first gesture blinking the right eye ER, a second gesture selecting a particular function, which is selected by the first gesture and is in a waiting state, can be performed. [0143] “As shown in FIG. 16(b), if the user moves the center of the pupil P toward an upper side, the controller 180 can generate a control signal for selecting a particular menu of the guide screen ID. If a particular menu of the guide screen ID is selected, the controller 180 can activate a function corresponding to the selected menu. For example, if the gaze direction of the user is moved toward a first menu direction MI1 related to a rotation function, the controller 180 informs the user of the corresponding menu has been selected by highlighting the first menu MI1 and then performs the corresponding function”.  [0144] [0134] [0137])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate different gesture by Na into device of Raffle.  The suggestion/motivation would have been providing user’s convenience. (Na: [0141])
Regarding claim 66, Raffle and Na disclose wherein said camera is carried on a holder attachable to the user's head. (Raffle Fig. 1, [0021] “a camera 116”)
Regarding claim 67, Raffle and Na disclose comprising a driver for a second output module for outputting data representative of selected items. (Na [0069] [0172]) 
Regarding claim 68, Raffle and Na disclose wherein the second output module is configured for outputting an alert. (Na [0092] [0093] [0097])
Regarding claim 69, Raffle and Na disclose wherein at least one gesture triggers said alert. (Na [0100] - [0106])
Regarding claim 70, Raffle and Na disclose wherein the second output module is configured for outputting an alert to a care-giver. (Na [0092] [0093] [0097])

Claims 55, 60 are rejected under 35 U.S.C. 103 as being unpatentable over Raffle et al. (U.S. Patent Publication 20130176533 A1) in view of Na et al. (U.S. Patent Publication 20130293488 A1) in view of Nistico et al. (U.S. Patent Publication 20150288944 A1).
Regarding claim 55, Raffle and Na do not disclose wherein said classification employs machine learning techniques. 
Nistico discloses wherein said classification employs machine learning techniques. ([0087] machine learning)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate machine learning by Nistico into device of Raffle and Na.  The suggestion/motivation would have been to improve efficiency. (Nistico: [0087])
Regarding claim 60, Raffle and Na do not disclose wherein the sensor is an Electroencephalography (EEG) device. 
Nistico discloses wherein the sensor is an Electroencephalography (EEG) device. ([0087] Electroencephalography (EEG))
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Electroencephalography by Nistico into device of Raffle and Na.  The suggestion/motivation would have been to improve efficiency. (Nistico: [0087])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Strombom et al. (U.S. Patent Publication 20140146156 A1) discloses eye tracking unit on Fig. 1. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646. The examiner can normally be reached Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN-NAN LIN/Primary Examiner, Art Unit 2693